Tsen-Tsen Jin v Kang (2019 NY Slip Op 00030)





Tsen-Tsen Jin v Kang


2019 NY Slip Op 00030


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Friedman, J.P., Richter, Gesmer, Moulton, JJ.


651637/15 7986 7985

[*1]Dr. Tsen-Tsen Jin, et al., Plaintiffs-Respondents,
vMargarette Lee Ik-Jong Kang, et al., Defendants, AG/Woo Center Street Owner, LLC, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shirley W. Kornreich, J.), entered on or about September 8, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 12, 2018,
It is unanimously ordered that said appeal be and the same
is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK